Dissenting Opinion by
Judge Williams, Jr.:
I must respectfully dissent.
The majority opinion presents three premises for the invalidity of the pertinent sections of the Hope*591well Township Zoning Ordinance: (1) it violates Section 107(21) of the Pennsylvania Municipalities Planning Code (MPC), Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10107(21), (2) it has no rational relationship to its avowed purpose of preserving prime agricultural land, and (3) 53 P.S. §11011, the provision of the MPC which provides the court with direction for declaring an ordinance invalid, is an unconstitutionally impermissive transgression of the separation of legislative and judicial powers. Although I cannot say that I necessarily favor the ordinance as articulated, I believe that this Court should not even address these issues; we cannot direct our attention to the merits, because the Common Pleas Court has failed to make the findings required by Section 1011(1) of the MPC, 53 P.S. §11011(1).
That section permits the lower court to make' a pronouncement that the ordinance before it is invalid only if it makes certain specifically delineated findings of law. In this ease, no such findings are contained in the record. I submit that when the legislative mandate is as decisive as that of Section 1011(1), which actually precludes a court from invalidating the ordinance before it without making one of the required determinations, the judiciary cannot disregard that instruction.
I would, therefore', remand this case to the lower court, directing it to make findings consistent with its order. Additionally, however, I feel constrained to voice objections to some aspects of the majority opinion aforementioned.
I
Section 107(21)1 of the MPC, 53 P.S. §10107(21), defines “subdivision,” and ends with the statement *592that land to be used for agricultural purposes, divided into lots of more than ten acres, with no streets or access easements involved, “.shall be exempted.” The question is: from what shall it be exempted?
The majority interprets the language as exempting such lots from the grant to municipalities of the power to regulate such subdivisions. Such an interpretation is extremely broad, and not easily susceptible of ascertainment.
A far more limited interpretation would be that more-than-ten-aere plots are exempted from the definition of subdivision itself, that Section 107(21) does not include this type of land division. If that were the case, then such plots would be exempted from subdivision regulation, i.e., the filing of a subdivision plan. See Suburban Group, Inc. v. Gittings, 22 Pa. Commonwealth Ct. 295, 348 A.2d 490 (1975), in which the owner of a former farm wanted to divide it into home-sites, did not wish to file a subdivision plan, and applied for a permit to erect a dwelling on a 10.002 acre plot. The township code enforcement officer refused, “because of the applicant’s failure to apply for and receive subdivision approval.” 22 Pa. Commonwealth Ct. at 297.
The landowner argued that, as long as the land is located in a district zoned agricultural, and the requested use is permitted in that zone, then Section 107(21) exempts larger-than-ten-acre plots from subdivision regulation. The township, on the other hand, interpreted Section 107(21) as mandating that the pertinent lots be intended for agricultural purposes, to receive the benefit of exemption from subdivision regulation.
*593After acknowledging that the issue was contained in Section 107(21) of the MFC, 53 P.S. §10107(21), this Court stated in dicta2 that
we would be inclined on first blush to decide in the same manner as did the Franklin Township Code Enforcement Officer — that is, that the exemption applies only where the principal use intended to be made of the subdivided land is agricultural.
Id. at 300.
The exemption referred to is patently from subdivision regulation.
Furthermore, the broad scope of the exemption postulated by the majority cannot be accepted, when read in conjunction with Section 604(3) of the MPC, 53 P.S. §10604(3).3
The Statutory Construction Act of 1972, 1 Pa. C. S. 1501 et seq. contains the following directives:
(1) “Every statute shall be construed, if possible, •to give effect to all its provisions.” 1 Pa. C. S. 1921 (a).
(2) “[T]he General Assembly does not intend a result that is absurd, impossible of execution or unreasonable.” 1 Pa. C. S. 1922(1).
(3) “Whenever a section or part of a statute is amended . . . the remainder of the original statute and the amendment shall be read together and viewed as one....” 1 Pa. C. S. 1953.
*594Section 604(3), as noted in footnote eight of the majority opinion, was added to the MPC after the commencement of this action, bnt nevertheless relates to it. If we interpret Section 107(21) as the majority would have us, we must then construe the two sections as saying that although zoning ordinances “shall” preserve prime agriculture and farm land, they can do so only in lots of ten acres or less. That construction is not only absurd; it renders Section 604(3) totally ineffective.
I therefore cannot acquiese in the majority interpretation of Section 107(21).
II
The question of the constitutionality of Section 1011(1) of the MPC, 53 P.S. §11011(1) is not properly before this Court, since it was not raised by the parties. It is within the scope of neither the obligation nor the authority of this Court to raise non-jurisdictional issues sua sponte, and direct argument thereon. Only issues properly preserved in the lower court should be addressed on appeal of same to- this Court. Accord, Dilliplaine v. Lehigh Valley Trust Company, 457 Pa. 255, 322 A.2d 114 (1974).
Although this Court may strongly object to what it perceives as a legislative tethering of necessary judicial integrity, it nevertheless is obligated to refrain from such a determination until the issue is presented to it for examination. .
The Court, after raising the constitutional issue on its own motion, and directing and hearing reargument thereon, gave the Attorney General belated notice of the' question, with the option of filing a pertinent brief. There has not been, and cannot be, compliance with that portion of Pa. R.A.P. 521(a), which mandates that a party give notice to the Attorney General of a constitutional challenge to a statute, “together *595with a copy of the pleadings or other portion of the record raising the issue,” nor is there any proof of service in the record, as is further directed by the said rule.
This judicial interjection of new questions sets a dangerous precedent which is repugnant to the traditional role of the Court as neutral arbiter of those specific issues upon which the parties perceive themselves to be at odds. As then-Justice Oliver Wendell Holmes stated in Barker Painting Company v. Local 734, Brotherhood of Painters, 281 U.S. 462, 463 (1930), “a court does all that its duty compels when it confines itself to the controversy before it.”
Judge MaoPhail Joins in Part I oe This Dissent.

 Although I am directing discussion to the majority interpretation of this particular statute, I note that the issue was not raised *592before the lower court either as an objection to a ruling by the zoning board, or as assignment of an error by the board, and was therefore not preserved for appeal.


 The lower court order requiring that the permit be issued was vacated because of a procedural defect. The landowner had appealed the code enforcement officer’s decision directly to the common pleas court, without going to the Zoning Hearing Board.


 “The provisions of zoning ordinances shall be designed: . . . (3) to preserve prime agriculture and farmland considering topography, soil type and classifcation, and present use.” (Emphasis added.)